MEMORANDUM **
Elias George Shahin (“Shahin”) appeals his guilty plea conviction under 18 U.S.C. § 2422(b) for attempting to knowingly induce a minor to engage in criminal sexual activity, arguing (1) he did not commit the charged offense because he corresponded with an adult undercover agent, rather than an actual minor, and (2) legal impossibility. We affirm.
Because “an actual minor victim is not required for an attempt conviction under 18 U.S.C. § 2422(b),” United States v. Meek, 366 F.3d 705, 717 (9th Cir.2004) (internal quotation marks omitted), Shah-in’s first claim is unavailing. Nor is Shah-in’s legal impossibility defense meritorious. Legal impossibility exists when a defendant’s intended acts, even if completed, would not amount to a crime. United States v. McCormick, 72 F.3d 1404, 1408 (9th Cir.1995). Here, such a defense is inapposite because Shahin’s intended action — -performing sexual acts on a minor— was criminal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.